shorterhoDETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the principal current path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the minimum current path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 12 recites the limitation “said second end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the maximum temperature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 14, 16-20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. US 20130345326, in view of Boneberg et al. US 20020119084. 
Regarding claims 1 and 17, Bashir discloses (abstract; paras [0002], [0008], [0031] - [0034], [0036], [0037], [0042] - [0044], a system and a process for producing synthesis gas comprising a steam reformer to convert a hydrocarbon feed into a first synthesis gas in presence of a catalyst and a post converter downstream the reformer to convert the first synthesis gas into a second synthesis gas by means of a reverse 
The difference between the invention of Bashir et al. and that of claim 1 is that claim 1 requires that the catalyst comprises an electrically conductive material connected to two conductors electrically connected to an electrical power supply with a heat insulation layer disposed between the catalyst bed and the pressure shell housing the catalyst bed and that the reforming reactor has a pressure shell with a design pressure between 5 and 200 bars. 
Boneberg et al. teaches a reactor with a metallic catalyst carrier that is constructed as part of an electric circuit in order to rapidly heat the reactor [abstract; claims 1 and 2; para 0008]. The reference teaches an electrically conductive catalyst carrier can be heated by an electric current, so that a higher operating temperature can be reached very rapidly (Para [0022]). The reference discloses insulation layers between the catalyst and the housing. The reference also teaches that temperature is controlled by resistance of the electric current in the catalyst carrier (Para [0020]-[0022]). Since electric current is provided, a power supply is present. Additionally, the reference teaches [para 0038] the applicability of the disclosed reactor for generating hydrogen in a gas generating system.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the electrically conductive catalytic bed of Boneberg in the reformer of Bashir. One would be motivated to do so in an effort to achieve rapid heating from a cold start as taught by Boneberg (Para [0008]). 


Regarding the housing of the catalytic bed being designed to tolerate an operating pressure between 5-200 bar, the reference of Bashir teaches that the Ni-based catalyst operates at pressures up to 25 bars (Para [0007]). This shows that the housing of the bed is capable of structural integrity that is designed to tolerate 25 bar.
Regarding claim 7, Bashir in view of Boneberg does not teach the resistance in catalytic bed. 
Boneberg teaches that the electrical resistance is used for heating (Para [0021]). The resistance can be varied by thickness of the catalyst carrier (Para [0032]).  
At the time of filing it would have been within the skill in the art to determine a suitable or optimal resistance of the catalytic carrier. One would be motivated to determine a suitable or optimal value that maintains a desired temperature in the catalyst. 
Regarding claim 13, the Boneberg reference teaches an inlet 2 with a passageway where connecter 7 is fitted (Fig. 1). This passageway is will cool the 
Regarding claim 14, Boneberg teaches that the electrical resistance is used for heating (Para [0021]). Any material with a resistance to electric current is considered as a resistor. The claim does not limit how much resistance a material needs to have to be qualified as a resistor. The electrically conductive carrier 5 (See Para [0021]) is considered as a resistor. 
Regarding claim 16, the Bashir reference teaches using an embodiment where steam reforming is performed in the presence of one or more catalyst selected from the group consisting (Para [0036]). The reference also teaches that in certain situations, the feedstock is pre-reformed to convert some heavier hydrocarbons in the feed into methane, hydrogen and carbon oxides. This is necessary since these hydrocarbons are more reactive than methane in stream reforming (Para [0006]). 
The reference does not teach using plural catalytic beds.
However at the time of filing it would have obvious for a person of ordinary level of skill in the art to use a pre-reforming bed upstream of the stream reforming bed in the reactor of Bashir. One would be motivated to do so in an effort to reform the heavier hydrocarbons in the feed since these are more reactive than methane (Para [0006]).
Regarding claim 18, the Bashir reference teaches a single water gas shift unit 39 (See Fig. 3 and para [0054]).
However, duplication of parts is considered obvious (MPEP §2144.04 VI B). One skilled in the art would be motivated to use two separate units for water gas shift to 
Regarding claim 19, the Bashir reference teaches a pre-heater 35 before the reformer 37 (See Fig. 3 and para [0054]).
Regarding claim 20, the Bashir reference teaches using an embodiment where steam reforming is performed in the presence of one or more catalyst selected from the group consisting (Para [0036]). The reference also teaches that in certain situations, the feedstock is pre-reformed to convert some heavier hydrocarbons in the feed into methane, hydrogen and carbon oxides. This is necessary since these hydrocarbons are more reactive than methane in stream reforming (Para [0006]). 
At the time of filing it would have obvious for a person of ordinary level of skill in the art to use a pre-reforming bed upstream of the stream reforming bed in the reactor of Bashir. One would be motivated to do so in an effort to reform the heavier hydrocarbons in the feed since these are more reactive than methane (Para [0006]).
 
Regarding claim 22, Bashir discloses (abstract; paras [0002], [0008], [0031] - [0034], [0036], [0037], [0042] - [0044], a process for producing synthesis gas comprising a steam reformer to convert a hydrocarbon feed into a first synthesis gas in presence of a catalyst and a post converter downstream the reformer to convert the first synthesis gas into a second synthesis gas by means of a reverse water shift reaction. The reference teaches a pressure of 3-25 bar [0007] and teaches that a compressor 55 pressurizes the CO2 in the feed gas going into reformer 37 (Para [0054]). Steam 2 removal (See Para [0054]). 
The difference between the invention of Bashir et al. and that of claim 22 is that claim 22 requires that the catalyst comprises an electrically conductive material connected to two conductors electrically connected to an electrical power supply with a heat insulation layer disposed between the catalyst bed and the pressure shell housing the catalyst bed and that the reforming reactor has a pressure shell. 
Boneberg et al. teaches a reactor with a metallic catalyst carrier that is constructed as part of an electric circuit in order to rapidly heat the reactor [abstract; claims 1 and 2; para 0008]. The reference teaches an electrically conductive catalyst carrier can be heated by an electric current, so that a higher operating temperature can be reached very rapidly (Para [0022]). The reference discloses insulation layers between the catalyst and the housing. The reference also teaches that temperature is controlled by resistance of the electric current in the catalyst carrier (Para [0020]-[0022]). Since electric current is provided, a power supply is present. Additionally, the reference teaches [para 0038] the applicability of the disclosed reactor for generating hydrogen in a gas generating system.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the electrically conductive catalytic bed of Boneberg in the reformer 
Regarding the housing of the catalytic bed, the reference of Bashir teaches that the Ni-based catalyst operates at pressures up to 25 bars (Para [0007]). This shows that a pressure housing is present and is capable of structural integrity that is designed to tolerate 25 bar. 
The reference teaches pressurizing the CO2 in feed by pump 55. However, the reference does not teach the pressure to which the feed is pressurized. At the time of filing it would have been obvious for a person of ordinary level of skill in the art to pressurize the feed to a pressure of 3-25 bar since that is the operating pressure of the reaction. 
Additionally, the pressure range of the reference is overlapping with the claimed range. However, overlapping ranges are considered obvious (MPEP §2144.05 I).
Regarding claim 24 teaches preheating the feed stream to 450-550°C (Bashir Para [0054]).

Claims 2-6, 8-12, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. US 20130345326, in view of Boneberg et al. US 20020119084 as applied to claims 1, 7, 13, 14, 16-22 and 24 above, and further in view of Aasberg-Petersen et al. US 20040063797. 
Regarding claims 2, 15 and 25, the Boneberg reference teaches the catalyst is carried on a monolith (Para [0036] and [0037]). This is considered as a macroscopic 
The Bashir in view of Boneberg does not teach that the catalyst is supported on a ceramic base. 
Aasberg-Petersen teaches a system for production of synthesis gas from a hydrocarbon feedstock (Abstract). The reference teaches steam reforming with a nickel based catalyst supported on a ceramic carrier (Para [0034]). The reference also teaches spraying the ceramic onto a material to support the catalyst and form a structured catalyst (Para [0059]-[0061]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the ceramic carrier of Aasberg-Petersen to support the nickel based catalyst of Bashir. One would be motivated to do so in an effort to make structured catalyst which promote enhanced reactant flow as taught by Aasberg-Petersen (Para [0072]-[0073]). 
Regarding claim 3, the Boneberg reference shows the catalyst carrier, or macroscopic structure of the claim, is arranged in an array with the catalyst arranged in layers where fluid flows axially from the center (See Fig. 1; item S and Para [0017]). 
Regarding claim 4, the Boneberg reference shows an embodiment with a meandering arrangement where parallel and non-parallel section are provided (See Fig. 4 and Para [0036]). These form a labyrinth as seen by the Fig. 4.
Regarding claims 5 and 6, the method of making the structure does not limit the physical structure itself. This is considered as a product-by-process limitation where 
Regarding claim 8, Boneberg teaches that the electrical resistance is used for heating (Para [0021]). The resistance can be varied by thickness of the catalyst carrier (Para [0032]).  
At the time of filing it would have been within the skill in the art to determine a suitable or optimal resistance of the catalytic carrier. One would be motivated to determine a suitable or optimal value that maintains a specific temperature suitable for reforming. 
Regarding claim 9, the Boneberg reference teaches connections 7 and 8 (See Fig. 1 and Para [0019]). The contact is for passing electric current and can be connected in any way as long as electric current flows. 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to use any functionally equivalent type of connection to connect the conductors to the catalyst carrier. 
Regarding claim 10, The reference of Boneberg shows the current path I in Fig. 4 where the catalyst 5 passes current from one conductor to the second. The current path through the zig-zag path of carrier 5 is considered as the maximum path since the current density is highest here. The insulating material is arranged to increase this path since the shape of the insulating material directs the carrier 5 in the zig-zag path. 
However, there is no teaching from the reference to arrange an electrically insulating part in a way to ensure that the minimum current path between the conductors is larger than the largest dimension of the carrier. 

Regarding claim 11, the Boneberg reference teaches a first end 2 where feed gas enters and an exit end 3 (Fig. 1 and arrows showing pathing). The reference also shows connector7 closer to a first end. 
Regarding claim 12, the Boneberg reference shows an inlet end 2 and an outlet end 3 in Fig. 1. The reference also shows that both connectors are nearer to an inlet end 2. The current runs from the connectors through the carrier and then back to the connectors. This inlet can be labeled as a second end. The current runs from this end and returns to this end. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. US 20130345326, in view of Boneberg et al. US 20020119084 as applied to claims 1, 7, 13, 14, 16-20, 22 and 24  above, and further in view of Tatsui et al. US 2011/0151341. 
Regarding claim 21, there is no teaching from Bashir or Boneberg regarding a control system for managing the electrical supply. The Boneberg reference teaches that excessive temperature can be detrimental to catalytic conversion of the feed gas and 
Tatsui et al. teaches a system and process of catalytic reforming and operating a fuel cell (Abstract). The reference teaches reforming a raw gas and stream in a reforming reaction by a reforming catalyst thereby generating hydrogen gas. This is sent to a fuel cell where hydrogen is used to make power (Para [0033]). The reference also teaches a heating means for heating the reforming catalyst (Para [0033]). Furthermore, the reference highlights the benefits of utilizing a temperature control to easily control start and end of the heating operation for the catalysts. Since an electric heater can easily control a heating rate thereof by on/off control and input voltage control, it is possible to easily control the rate of temperature rise of the catalysts. As a result, by decreasing the rate of the temperature rise, it is possible to prevent deterioration of the catalysts caused by sudden temperature changes. Conversely, by increasing the rate of temperature rise, it is possible to shorten a start-up time and adjust the amount of the desorbed raw gas desorbed from the catalysts (Para [0053]).
However, maintaining the temperature within the operating range for reforming 700-850°C (Bashir Para [0007]) is critical to the reaction. The Boneberg reference teaches that electric current controls the temperature of the catalytic process (Boneberg Para [0021]). The reference of Tatsui highlights the value of a temperature control such as input voltage control (Para [0053]) to maintain catalyst temperature. At the time of filing it would have been obvious for a person of ordinary skill in the art to use a control system such as one taught by Tatsui for maintaining the temperature in the system of . 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 23 requires steam reforming in catalyst bed at a temperature of at least 500C and a pressure of 80-180 bar. This is significantly higher than the operating steam reforming pressure (See Bashir Para [0007] pressure 3-25 bar). There is no teaching or suggestion from Bashir et al. US 201300345326 to raise the pressure of the feed to such high pressures beyond 25 bar. It would make sense to raise the pressure of the feed to the pressure of the reaction. However, such high pressures are not typical of steam reforming and are mostly used for membrane type reformers where gas permeation or selectivity is encouraged with high pressures. 
Han US 20090184293 teaches syngas production from hydrocarbon reforming (Abstract). The reference teaches that higher pressures are normally necessary when increasing plant capacity although the thermodynamics of the steam reforming reaction dictate lower methane conversion. There is no teaching or suggestion from the prior art to raise the feed pressure in a catalytic bed steam reforming process to 80-180 bar. Nor would it have been obvious to do so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 7-9, 13-17 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19-21of copending Application No. 16/765356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require steam reforming in a catalytic bed with an electrically conducting material and two conductors connected to a power supply. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736